           Case 1:21-cv-04305-AJN Document 8 Filed 09/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     9/3/21


  Ahmed Ali Fadah et al.,

                         Plaintiffs,
                                                                                   21-cv-4305 (AJN)
                 –v–
                                                                                        ORDER
  United States of America et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       In light of the COVID-19 public health crisis, the Court will not hold the upcoming initial

pretrial conference in this case, scheduled for September 17, 2021, at 3:15 p.m., in person. Per

the Court’s notice of initial pretrial conference, Dkt. No. 7, the parties are required to submit

their proposed case management plan and joint letter by September 10, 2021. In the joint letter,

the parties should advise the Court if they can do without a conference altogether. If so, the

Court may enter a case management plan and scheduling order and the parties need not appear.

If not, the Court will hold the initial pretrial conference by telephone, which the parties can

access by dialing (888) 363-4749 and entering access code 9196964. In either case, counsel

should review and comply with the Court’s Emergency Individual Rules and Practices in light of

COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.


       SO ORDERED.

Dated: September 3, 2021                            __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
